

117 HR 4844 IH: 504 Program Level Flexibility Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4844IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Newman introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 to allow the Administrator of the Small Business Administration the authority to increase amount of commitments to qualified State or local development companies, and for other purposes.1.Short titleThis Act may be cited as the 504 Program Level Flexibility Act.2.Authority to increase amount of commitments to qualified State or local development companiesSection 503 of the Small Business Investment Act of 1958 (15 U.S.C. 697) is amended by adding at the end the following new subsection: (j)Authority To increase amount of commitments to qualified State or local development companies(1)In generalSubject to paragraphs (2) and (3) and with respect to fiscal year 2021 and each fiscal year thereafter, if the Administrator determines that the amount of commitments by the Administrator to guarantee loans authorized under this section for a fiscal year could exceed the limit on the total amount of commitments the Administrator may make for those loans under this Act, an appropriations Act, or any other provision of law, the Administrator may make commitments for those loans for that fiscal year in an aggregate amount equal to not more than 115 percent of that limit.(2)Notice required before exercising authority(A)In generalNot later than 30 days before the date on which the Administrator intends to exercise the authority under paragraph (1), the Administrator shall submit notice of intent to exercise the authority to—(i)the Committee on Small Business and Entrepreneurship and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the Senate; and(ii)the Committee on Small Business and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the House of Representatives.(B)ExceptionSubparagraph (A) shall not apply with respect to fiscal year 2021.(3)LimitationThe Administrator shall not exercise the authority under paragraph (1) more than once during any fiscal year..